DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas A, Sexton (USPTO Registration No. 57,070) on 02/04/2021.
The application has been amended as follow:
1.	(Currently Amended): A semiconductor package comprising:
a core member having a first through hole, and including a first insulating layer having a second through hole and a third through hole:
a first dummy structure disposed in the second through hole of the first insulating layer of the core member;
a second dummy structure disposed in the third through hole of the first insulating layer of the core member;
a semiconductor chip disposed in the first through hole, and including an active surface on which a connection pad is disposed and an inactive surface opposing the active surface;
an encapsulant sealing at least a portion of each of the core member and the semiconductor chip, and filling at least a portion of the first through hole; and

wherein the first dummy structure is electrically insulated from the semiconductor chip, 
the core member further including a third insulating layer penetrated by the first through hole, and
the third insulating layer covers at least a portion of the first insulating layer and fills at least a portion of the second through hole of the first insulating layer of the core member, and having a portion covering the first dummy structure to separate the first dummy structure from the encapsulant,
wherein the first dummy structure is electrically insulated from the redistribution layer of the connection member, and
an arrangement of the semiconductor chip, the first dummy structure and the second dummy structure is configured to reduce a package-level warpage.
18.	(Currently Amended): A semiconductor package comprising:
a core member including insulating layers stacked on each other and having a first through hole penetrating through the insulating layers of the core member, the core member including a second through hole;
a semiconductor chip disposed in the first through hole, and including an active surface on which a connection pad is disposed and an inactive surface opposing the active surface;

a first dummy structure at least partially embedded in the core member and spaced apart from the encapsulant at least by one of the insulating layers of the core member; 
a second dummy structure at least partially embedded in the core member and spaced apart from the encapsulant at least by the one of the insulating layers of the core member; and
a connection member disposed on the core member and the active surface of the semiconductor chip, and including a redistribution layer electrically connected to the connection pad,
wherein the first dummy structure is electrically insulated from the redistribution layer of the connection member, 
an arrangement of the semiconductor chip, the first dummy structure and the second dummy structure is configured to reduce a package-level warpage, and
the one of the insulating layers fills at least a portion of the second through hole, and the one of the insulating layers having a portion covering at least a portion of the second dummy structure to separate the second dummy structure from the encapsulant.
25.	(Currently Amended): A semiconductor package comprising:
a core member having a first through hole, and including a first insulating layer having a second through hole;
a first dummy structure disposed in the second through hole of the first insulating layer of the core member;
a semiconductor chip disposed in the first through hole, and including an active surface on which a connection pad is disposed and an inactive surface opposing the active surface;
an encapsulant sealing at least a portion of each of the core member and the semiconductor chip, and filling at least a portion of the first through hole; and
a connection member disposed on the core member and the active surface of the semiconductor chip, and including a redistribution layer electrically connected to the connection pad,
wherein the first dummy structure is electrically insulated from the semiconductor chip,
the core member further including a third insulating layer penetrated by the first through hole, and
the third insulating layer covers at least a portion of the first insulating layer and fills at least a portion of the second through hole of the first insulating layer of the core member, and having a portion covering the first dummy structure to separate the first dummy structure from the encapsulant, and the first insulating layer has third through holes spaced apart from the second through hole,
the semiconductor package further includes second dummy structures disposed in the third through holes, respectively,
the second dummy structures are spaced apart from the encapsulant by the third insulating layer, and
when the core member and the first and second dummy structures are cut into planes parallel to the inactive surface of the semiconductor chip, a sum of planar areas of the first and second dummy structures is greater than a planar area of the core member.
26.	(Currently Amended): A semiconductor package comprising:
a core member including first and second insulating layers stacked on each other and including a first through hole penetrating through the first and second insulating layers, the core member including a second through hole;
a semiconductor chip disposed in the first through hole, and including an active surface on which a connection pad is disposed and an inactive surface opposing the active surface;
an encapsulant sealing at least a portion of each of the core member and the semiconductor chip, and filling at least a portion of the first through hole;
a first dummy structure partially embedded in one of the first and second insulating layers and having one surface exposed from the one of the first and second insulating layers;
a second dummy structure partially embedded in the one of the first and second insulating layers and having one surface exposed from the one of the first and second insulating layers; and
a connection member disposed on the core member and the active surface of the semiconductor chip, and including a redistribution layer electrically connected to the connection pad,
wherein the first dummy structure is electrically insulated from the semiconductor chip,  is spaced apart from the encapsulant at least by the one of the first and second insulating layers, and the first dummy structure is electrically insulated from the redistribution layer of the connection member, 
an arrangement of the semiconductor chip, the first dummy structure and the second dummy structure is configured to reduce a package-level warpage, and
the second insulating layer fills at least a portion of the second through hole, and the  second insulating layer having a portion covering at least a portion of the second dummy structure to separate the second dummy structure from the encapsulant.
33.	(Currently Amended): A semiconductor package comprising:
a core member including first and second insulating layers stacked on each other and including a first through hole penetrating through the first and second insulating layers, the core member including a second through hole;
a semiconductor chip disposed in the through hole, and including an active surface on which a connection pad is disposed and an inactive surface opposing the active surface;
an encapsulant sealing at least a portion of each of the core member and the semiconductor chip, and filling at least a portion of the through hole;
a first dummy structure partially embedded in one of the first and second insulating layers and having one surface exposed from the one of the first and second insulating layers; 
a connection member disposed on the core member and the active surface of the semiconductor chip, and including a redistribution layer electrically connected to the connection pad; and
second dummy structures partially embedded in the one of the first and second insulating layers and each having a surface exposed from the one of the first and second insulating layers, wherein the second dummy structures are electrically insulated from the semiconductor chip and are spaced apart from the encapsulant at least by the one of the first and second insulating layers, and when the core member and the first and second dummy structures are cut into planes parallel to the inactive surface of the semiconductor chip, a sum of planar areas of the first and second dummy structures is greater than a planar area of the core member,
wherein the first dummy structure is electrically insulated from the semiconductor chip and is spaced apart from the encapsulant at least by the one of the first and second insulating layers, and
the second insulating layer fills at least a portion of the second through hole, and the second insulating layer having a portion covering at least a portion of one second dummy structure of the second dummy structures to separate the one second dummy structure from the encapsulant.
34.	(Currently Amended): A semiconductor package comprising:
a core member including insulating layers stacked on each other and having a first through hole penetrating through the insulating layers of the core member, the core member including a second through hole;
a semiconductor chip disposed in the first through hole, and including an active surface on which a connection pad is disposed and an inactive surface opposing the active surface;
an encapsulant sealing at least a portion of each of the core member and the semiconductor chip, and filling at least a portion of the first through hole;
a first dummy structure at least partially embedded in the core member and spaced apart from the encapsulant at least by one of the insulating layers of the core member; and
a connection member disposed on the core member and the active surface of the semiconductor chip, and including a redistribution layer electrically connected to the connection pad,
wherein the first dummy structure is electrically insulated from the redistribution layer of the connection member, 
the semiconductor package is a fan-out semiconductor package, and the fan-out semiconductor package is configured to reduce a package-level warpage through a similarity of a first thermal expansion coefficient of the semiconductor chip and a second thermal expansion coefficient of the first dummy structure, and
the second insulating layer fills at least a portion of the second through hole, and the second insulating layer having a portion covering at least a portion of one second dummy structure of the second dummy structures to separate the one second dummy structure from the encapsulant
36.	(Currently Amended): A semiconductor package comprising:
a core member including insulating layers stacked on each other and having a first through hole penetrating through the insulating layers of the core member, the core member including a second through hole;
a semiconductor chip disposed in the first through hole, and including an active surface on which a connection pad is disposed and an inactive surface opposing the active surface;
an encapsulant sealing at least a portion of each of the core member and the semiconductor chip, and filling at least a portion of the first through hole;
a first dummy structure at least partially embedded in the core member and spaced apart from the encapsulant at least by one of the insulating layers of the core member; and
a connection member disposed on the core member and the active surface of the semiconductor chip, and including a redistribution layer electrically connected to the connection pad,
wherein the first dummy structure is electrically insulated from the redistribution layer of the connection member, 
the semiconductor package is configured with a symmetric arrangement of a plurality of dummy structures surrounding the semiconductor chip, the plurality of dummy structures includes the first dummy structure and at least one other dummy structure, the symmetric arrangement is configured to offset from each other a plurality of warpages occurring locally in a region of a semiconductor package region, whereby differences in thermal expansion coefficients of components within the semiconductor package are significantly reduced, and the symmetric arrangement is configured to reduce a warpage of the semiconductor package at a package level, and
the one of the insulating layers fills at least a portion of the second through hole, and the one of the insulating layers having a portion covering at least a portion of a second dummy structure to separate the second dummy structure from the encapsulant.
Reasons for Allowance
Claims 1-4, 6-8, 10, 18-22, 24-34 and 36-38 are allowed.
Claims 5, 9. 11-17, 23 and 35 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “the third insulating layer covers at least a portion of the first insulating layer and fills at least a portion of the second through hole of the first insulating layer of the core member, and having a portion covering the first dummy structure to separate the first dummy structure from the encapsulant,” in combination with the other elements of the claim. 
Regarding independent claim 18: the prior art didn’t suggest or teach the claimed invention with “the one of the insulating layers fills at least a portion of the second through hole, and the one of the insulating layers having a portion covering at least a portion of the second dummy structure to separate the second dummy structure from the encapsulant.” in combination with the other elements of the claim.
Regarding independent claim 25: the prior art didn’t suggest or teach the claimed invention with “the third insulating layer covers at least a portion of the first insulating layer and fills at least a portion of the second through hole of the first insulating layer of the core member, and having a portion covering the first dummy structure to separate the first dummy structure from the encapsulant, and the first insulating layer has third through holes spaced apart from the second through hole,
when the core member and the first and second dummy structures are cut into planes parallel to the inactive surface of the semiconductor chip, a sum of planar areas of the first and second dummy structures is greater than a planar area of the core member.” in combination with the other elements of the claim.
Regarding independent claim 26: the prior art didn’t suggest or teach the claimed invention with “the second insulating layer fills at least a portion of the second through hole, and the  second insulating layer having a portion covering at least a portion of the second dummy structure to separate the second dummy structure from the encapsulant.” in combination with the other elements of the claim.   
Regarding independent claim 33: the prior art didn’t suggest or teach the claimed invention with “when the core member and the first and second dummy structures are cut into planes parallel to the inactive surface of the semiconductor chip, a sum of planar areas of the first and second dummy structures is greater than a planar area of the core member,
the second insulating layer fills at least a portion of the second through hole, and the second insulating layer having a portion covering at least a portion of one second dummy structure of the second dummy structures to separate the one second dummy structure from the encapsulant” in combination with the other elements of the claim.   
Regarding independent claim 34: the prior art didn’t suggest or teach the claimed invention with “the semiconductor package is a fan-out semiconductor package, and the fan-out semiconductor package is configured to reduce a package-level warpage through a similarity of a first thermal expansion coefficient of the semiconductor chip and a second thermal expansion coefficient of the first dummy structure, and
the second insulating layer fills at least a portion of the second through hole, and the second insulating layer having a portion covering at least a portion of one second dummy structure of the second dummy structures to separate the one second dummy structure from the encapsulant.” in combination with the other elements of the claim.   
Regarding independent claim 36: the prior art didn’t suggest or teach the claimed invention with “the semiconductor package is configured with a symmetric arrangement of a plurality of dummy structures surrounding the semiconductor chip, the plurality of dummy structures includes the first dummy structure and at least one other dummy structure, the symmetric arrangement is configured to offset from each other a plurality of warpages occurring locally in a region of a semiconductor package region, whereby differences in thermal expansion coefficients of components within the semiconductor package are significantly reduced, and the symmetric arrangement is configured to reduce a warpage of the semiconductor package at a package level, and
the one of the insulating layers fills at least a portion of the second through hole, and the one of the insulating layers having a portion covering at least a portion of a second dummy structure to separate the second dummy structure from the encapsulant.” in combination with the other elements of the claim.   
Dependent claims 2-4, 6-8, 10, 19-22, 24, 27-32 and 37-38 are allowed by virtue of their dependency. 
The closest prior art Marimuthu (US 2014/0103527 A1), Chen (US 2016/0093572 A1), Chen (US 10,177,032 B2), Chen (US 9,570,418 B2), and Tseng (US 9,793,246 B1) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815